PARTIAL ASSIGNMENT OF OIL AND GAS LEASES

FOR CONSIDERATION PAID, Sunvalley Energy Corporation, Post Office Box 1000,
Roswell, New Mexico 88202-1000 does hereby grant, assign and convey unto the
following named assignees, in the respective undivided interest specified by the
name of each:





Sierra Oil & Gas, Inc.,

 

Post Office Box 392,

 

Roswell, New Mexico 88202-0392

.0175

   

Rally Exploration, Inc.

 

Post Office Box 2011

 

Midland, Texas 79702

.0175

   

KHL, Inc.

 

Post Office Drawer 14668

 

Albuquerque, New Mexico 87191-4668

.0700

   

Tecton Energy, LLC

 

3000 Wilcrest, Suite 300

 

Houston, Texas 77042

.8250



being a total .93 interest, in and to those certain oil and gas leases described
on Exhibit "A" hereto and made a part hereof for all purposes, together with a
like interest in all rights and obligations incident thereto (herein
collectively called Subject Leases").



Assignor hereby excepts and reserves an overriding royalty equal to the
difference between 18.5% and existing royalties and overriding interests of
record burdening the Subject Leases, on a lease by lease basis, of the market
value at the wells as produced of all of the oil and gas which may be produced,
saved and marketed from the lands embraced under the terms of each of the
Subject Leases, or any extensions or renewals thereof. The overriding royalty
shall be computed and paid at the same time and in the same manner as royalties
payable to the lessors under the terms of the leases are computed and paid and
assignor shall be responsible for its proportionate share of all taxes and
assessments levied upon or against or measured by the production of oil and gas
therefrom. Said overriding royalty shall be subject to proportionate reduction
on a lease by lease basis to the extent assignor owns less than the entire
interest in any of the Subject Leases or any of the Subject Leases covers less
than the entire oil and gas mineral estate of the lands subject thereto. Said
overriding royalty interests shall proportionately burden the entire leasehold
interests arising under the Subject Leases, including the .07 undivided
interests therein reserved by assignor herein. The reservation of the overriding
royalty shall not imply any leasehold preservation, drilling or development
obligation on the part of assignees. No change in the ownership of the
overriding royalties shall be binding upon assignees until such time assignees
shall have been furnished with either the original, a certified copy or an
acceptable reproduction copy of the recorded instrument or instruments effecting
the change in ownership.

 

This assignment is made without warranty of title, either expressed or implied;
TO THE EXTENT THAT ANY INTEREST HEREIN ASSIGNED IS AN INTEREST IN PERSONAL
PROPERTY OR FIXTURES, ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY
EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, ANY EXPRESS OR IMPLIED WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE AND ANY EXPRESS OR IMPLIED WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES.



The undivided interests herein assigned are subject to all terms, conditions,
obligations and covenants of the Subject Leases and assignments thereof in the
chain of title to assignor herein and are subject to their proportionate part of
all royalties, overriding royalties and all other burdens on production in
effect as of date of this assignment, including the overriding royalty reserved
herein.

Assignees agree to assume their proportionate share of duties and obligations
which assignor has under applicable laws, rules and regulations and in
accordance with the terms of the Subject Leases.

With respect to the federal leases described on Exhibit "A" hereto, separate
assignments on the approved form will be executed by assignor to assignees in
sufficient counterparts to fulfill applicable statutory and regulatory
requirements. Said assignments, although unqualified in form or not specifically
containing all of the terms and provisions hereof, shall be deemed to contain
all of the terms, conditions and provisions set forth herein as fully to all
intents and purposes as if the same were set forth in length in each separate
assignment. The overriding royalty interests reserved in this assignment with
respect to each of the federal Subject Leases are the same overriding royalty
interests reserved in the approved forms filed with the Bureau of Land
Management and are not additional interests,



This assignment is delivered under and is subject to all of the terms and
provisions of that certain Exploration Agreement (Kachina Prospect) dated
February 10, 2006 by and among the parties hereto.



Sunvalley Energy Corporation



By: s/s Phelps Anderson



Phelps Anderson, President

--------------------------------------------------------------------------------



STATE OF NEW MEXICO

)

 

) ss.

COUNTY OF CHAVES

)



The foregoing instrument was acknowledged before me on the 22nd day of May,
2006, by Phelps Anderson, President of SunValley Energy Corporation, a New
Mexico corporation, on behalf of said corporation.



s/s Detra Heese
Notary Public



My Commission Expires:

2/10/07

 

[stamp.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO

PARTIAL ASSIGNMENT OF OIL AND GAS LEASE

I. Part One (Federal Leases):



(a) United States Oil Gas Lease NMNM 106894 dated effective September 1, 2001,
covering Lots 1 through 8 Section 4, Township 10 North, Range 1 East, N.M.P.M.,
as to all depths.

(b) United States Oil Gas Lease NMNM 106960 dated effective September 1, 2001,
covering Lots 1 through 7, S ½ NE ¼, SE ¼NW ¼, E ½SW ¼, SE ¼ Section 6, Lots 1
through 4 Section 8, Lots 1 through 4 Section 16, Lots 1 through 4, E ½, E ½W ½
(All) Section 18, All Section 20, Township 11 North, Range 1 East, N.M. P.M., as
to all depths.



II. Part Two (Westland Development Lease): Oil and Gas Lease from Westland
Development Co. Inc. to SunValley Energy Corporation dated June 6, 2000,
recorded in Book A6, page 7854, as amended by Partial Release of Oil and Gas
Lease dated June 15, 2001, recorded in Book A21, page 5985, as amended by Second
Addendum to Correct Oil and Gas Lease dated August 2, 2002, Second Amendment to
Oil and Gas Lease dated June 3, 2003, Third Amendment to Oil and Gas Lease dated
effective November 1, 2003, Fourth Amendment to Oil and Gas Lease and Option
Agreement dated May 3, 2005, and Fifth Amendment to Oil and Gas Lease dated
April_, 2006, recorded in Book A115, page 7121, all recording references to
Office of the County Clerk of Bernalillo County, New Mexico covering a total of
7,210.53 acres, more or less, as to all depths covered by said lease as amended.



